Citation Nr: 1523119	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of left carotid artery surgery, status post left craniotomy.

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity and weakness and numbness.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity numbness.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for headaches and a dental condition have been raised by the record in January 2010 and March 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.


REMAND

The Veteran contends that service-connected residuals of left carotid artery surgery, left upper extremity disability, and left and right lower extremity disabilities warrant higher ratings.  In a March 2015 Board hearing, the Veteran indicated that the symptoms associated with his service-connected disabilities were more severely disabling than shown by the most recent VA examination.  He reported symptoms of constant muscle spasms, stumbling, and difficulty with fine hand manipulations, such as removing a milk cap.  The Board observes that the Veteran was last examined for compensation purposes in May 2009.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Also, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained.

2.  Then, schedule the Veteran for a VA examination to determine the severity of all neurologic pathology affecting the residuals of left carotid artery surgery (cranial nerve), left upper extremity, and bilateral lower extremities.  The examiner must review the claims file and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  All symptoms and manifestations of the service-connected residuals of left carotid artery surgery (cranial nerve), left upper extremity disability, and bilateral lower extremities disabilities should be clearly set forth in the examination report.  

(b) The examiner should state what level of neurological impairment is present due to the residuals of left carotid artery surgery (cranial nerve) and should state whether the impairment most nearly approximates moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis dependent upon relative loss of innervation of facial muscles in accordance with the rating criteria.  The examiner should describe all neurological signs and symptoms present and should conduct any necessary tests.

(c)  The examiner should state what level of neurological impairment is present due to the left upper extremity and bilateral lower extremities disabilities and should state whether the impairment most nearly approximates mild, moderate, or severe incomplete paralysis, or complete paralysis in accordance with the rating criteria.  The examiner should describe all neurological signs and symptoms present and should conduct any necessary tests.

3.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

